                       Case 2:17-cv-04540-WB Document 126-346 Filed 01/07/19 Page 1 of 1
                                                                                             As of: June 12, 2013
                                                                                             Received: February 13, 2013
                                                                                             Status: Posted
       PUBLIC SUBMISSION                                                                     Posted: May 02, 2013
                                                                                             Category: Individual - I0001
                                                                                             Tracking No. 1jx-83nx-ezsk
                                                                                             Comments Due: April 08, 2013
                                                                                             Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63393
      James Shaffer-NE



                                              Submitter Information
      Name: James Shaffer
      Address:
        Omaha,  NE,  68118
      Organization: Individual


                                                   General Comment
      I wish to voice my strong opposition to provisions in the Affordable Care Act requiring most
      employers to provide employees with access to free contraceptive coverage.

      Just as the use of contraceptives is a highly personal issue for the employee, it needs to be
      understood by lawmakers that it is no less a personal issue to me as a business owner. I understand
      the need to allow each individual to sort out for themselves the moral issues related to sexual
      behavior. However, am I to be robbed of the same right and moral consideration? Against my will, I
      am turned into an accomplice to moral crimes.

      I strongly urge the coverage of contraceptives be optional, and by no means mandatory for any
      employer or institution.

      Thank you for your consideration.




                                                                                                                              025811

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63393.html[7/10/2013 11:22:39 AM]
